 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      Equifax Information Services LLC
 6

 7

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
     LARIE SHANKS,                       )                Case No. 2:19-cv-01456-APG-EJY
10                                       )
                                         )
11                         Plaintiff,    )
                                         )
12   vs.                                 )                STIPULATION OF EXTENSION OF
                                         )                TIME FOR DEFENDANT EQUIFAX
13                                       )                INFORMATION SERVICES LLC TO
     EQUIFAX INFORMATION SERVICES LLC; )
     and AMERICREDIT FINANCIAL SERVICES, )                FILE ANSWER
14
     INC. d/b/a GM FINANCIAL,,           )
                                         )                FIRST REQUEST
15
                                         )
                           Defendants.
16

17          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
18
     time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
19
     no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND AGREED
20
     to by and among counsel, that Defendant Equifax Information Services LLC’s time to answer,
21

22   move or otherwise respond to the Complaint in this action is extended from November 12, 2019,

23   through and including December 13, 2019. The request was made by Equifax, and Plaintiff

24   approves. This stipulation is filed in good faith and not intended to cause delay.
25          Respectfully submitted, this 11th day of November 2019.
26
27

28
 1   CLARK HILL PLLC                              Services LLC
 2   By: /s/ Jeremy J. Thompson                   No opposition
 3   Jeremy J. Thompson                            /s/ Francis Arenas__________
     Nevada Bar No. 12503                         Francis Arenas, Esq.
 4   3800 Howard Hughes Pkwy, Suite 500           7500 W. Lake Mead Blvd., Ste. 286
 5   Las Vegas, NV 89169                          Las Vegas NV 89128
     Tel: (702) 862-8300                          Tel: (702) 326-5725
 6   Fax: (702) 862-8400                          Email: faarenas@aol.com
     Email: jthompson@clarkhill.com               Attorneys for Plaintiff Larie Shanks
 7
     Attorney for Defendant Equifax Information
 8

 9

10
     IT IS SO ORDERED:
11

12
     __________________________
13   United States Magistrate Judge
14           November 12, 2019
     DATED: __________________
15

16

17

18

19

20
21

22

23

24

25

26
27

28
